department of the treasury internal_revenue_service washington d c xxxxx xxxxx xxxxx contact person contact number identification_number your letter asks a number of questions with regard to the membership date date number info release date index number dollar_figure t eo ra t4 xxxxxx xxxxxx dear xxxxxxxx we have received your letter dated date in which you state that you are a group of veterans who served in the vietnam era and are contemplating forming an organization described under sec_501 of the internal_revenue_code requirements of sec_501 you have not requested a ruling and have not paid the applicable user_fee the information provided in this letter does not constitute a ruling that can be relied on it is provided for your general information only under sec_501 of the code there are numerous people who are not veterans of the united_states military but served in the vietnamese military or were hired by the u s military as para-military and are now u s citizens who would like to be affiliated with you both groups those who served in the vietnam military and para- military served in similar vietnamese military units or worked directly for the u s military and later left the country of vietnam and migrated to the united_states and became u s citizens however they did not serve in the u s military organizations and their related auxiliaries the membership requirements for a sec_501 organization states that at least of the members must be past or present members of the armed_forces_of_the_united_states veterans substantially_all of the other members must be a cadets or b spouses widows or widowers of veterans or cadets have to be veterans have to be cadets or spouses etc only of the substantially_all mean sec_90 therefore of the of the members that do not you are a group of veterans contemplating forming an organization as described sec_501 of the internal_revenue_code applies only to veterans’ members who are on active_duty or are honorably separated from the national xxxxx organization’s total membership may consist of individuals who are not veterans cadets or spouses widows or widowers of these individuals veterans are defined as present or former members of the united_states armed_forces the term military_or_naval_forces_of_the_united_states and the term armed_forces_of_the_united_states each includes all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of the defense the secretary of the army the secretary of the navy or the secretary of the air force each term also includes the coast guard guard and the reserve forces are also considered veterans the post may include sons daughters and other related individuals who are not veterans as part of its membership so long as they along with any other non-veteran class of membership make up no more than of the post’s total membership depend on the facts of the individual case including the rights accorded to these individuals and their status under the organization’s organizing document gerald v sack manager exempt_organizations technical group the question of whether so-called social members are included as members would thank you for your interest in this matter s gerald v sack sincerely
